Citation Nr: 0527884	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  98-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of laryngeal cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of laryngeal cancer and assigned a non-compensable rating.  
The veteran perfected an appeal of the assigned rating.

In the January 2003 statement of the case the RO increased 
the rating for the residuals of the laryngeal cancer from 
zero to 10 percent, effective with the date of the claim for 
service connection in July 1997.  The veteran contends that a 
higher rating is warranted.  The Board finds, therefore, that 
the issue remains in contention.

The veteran's appeal was previously before the Board in June 
2003 and July 2004, at which times the Board decided an issue 
no longer in appellate status and remanded the issue shown 
above for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Effective July 13, 2000, the residuals of laryngeal 
cancer are manifested by thickening of the vocal cords, 
radiation changes to the mucosa, and complaints of hoarseness 
and dry mouth.




CONCLUSION OF LAW

The criteria for a 30 percent disability rating for the 
residuals of laryngeal cancer are met effective July 13, 
2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.97, Diagnostic Codes 6819 and 6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2004 by informing 
him of the evidence required to establish entitlement to a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the July 2004 notice was sent following the March 
2001 decision, the veteran has had more than a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  Following issuance of the notice the 
RO received additional evidence and re-adjudicated the 
substantive merits of the veteran's claim in a June 2005 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The Board finds, therefore, that the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005) 
(an error in the adjudicative process is not prejudicial 
unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records pertaining to 
the treatment of laryngeal cancer in 1985, and the veteran 
presented treatises and private medical reports in support of 
his appeal.  The RO provided him VA medical examinations in 
February 1998, July 2000, and October 2004.  The veteran 
presented testimony before the undersigned in August 2003.  
He has not indicated the existence of any other evidence that 
is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 2001.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
recurrence or metastasis, the disability is rated based on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2005).

Diagnostic Code 6516 for chronic laryngitis provides a 
10 percent rating if the disorder is manifested by 
hoarseness, with inflammation of cords or mucous membrane.  A 
30 percent rating applies if manifested by hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The VA treatment records show that the veteran was found to 
have laryngeal cancer in 1985, which was treated by 
radiation.  The medical evidence since then does not show any 
recurrence of the cancer, nor does he so claim.  He contends 
that he is entitled to a higher rating because he is no 
longer able to engage in his prior occupation as a welder 
because he cannot tolerate the fumes, and because smoke and 
smog irritate his throat.

With the grant of service connection in March 2001 the RO 
evaluated the residuals of the laryngeal cancer as chronic 
laryngitis under Diagnostic Code 6516.  The evidence 
indicates that the primary residual of the laryngeal cancer 
is a dry mouth and hoarseness caused by the radiation 
treatment.  The Board finds, therefore, that the residuals 
are properly evaluated under Diagnostic Code 6516 because the 
functions affected, the anatomical localization, and the 
symptomatology are most closely analogous to chronic 
laryngitis.  See 38 C.F.R. § 4.20 (2005).  

In accordance with Diagnostic Code 6516, a 30 percent rating 
is applicable if the residuals include hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97 (2005).  The VA examination in July 2000 revealed 
thickening of the vocal cords due to the radiation treatment 
and radiation changes to the mucosa.  The Board finds, 
therefore, that the criteria for a 30 percent rating were met 
as of July 13, 2000, the date of the VA examination.  See 
Fenderson, 12 Vet. App. at 126-27.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The 30 percent rating that has 
been assigned is the maximum schedular rating available for 
chronic laryngitis.  In addition, the evidence does not show 
that the criteria for a higher rating were met prior to July 
13, 2000.  The VA examination in February 1998 showed the 
larynx to be clear, and there is no other evidence 
documenting any objective findings in the throat.  The Board 
finds, therefore, that a schedular rating in excess of 
30 percent is not available, and that the criteria for the 
30 percent rating were not met prior to July 13, 2000.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the residuals of the 
laryngeal cancer have resulted in any hospitalizations, nor 
has the veteran received any medical treatment for his throat 
complaints since 1986.  In addition, the evidence does not 
show that the cancer residuals have caused marked 
interference with employment.  

The veteran contends, in essence, that he is unemployable 
because he is unable to engage in his prior occupation as a 
welder because the smoke and fumes irritate his throat.  He 
stated that he stopped working as a welder when he was 
diagnosed with the laryngeal cancer because his physician 
told him that that type of work was harmful to him.  He 
submitted a medical report indicating that he is sensitive to 
exposure to smoke and chemicals.  The inability to perform 
his prior occupation does not entail, however, the inability 
to secure or follow substantially gainful employment.  He 
submitted a copy of his earnings record from the Social 
Security Administration showing that, following the diagnosis 
of laryngeal cancer in 1985, he had annual earnings that 
represented substantially gainful employment.  It is 
apparent, therefore, that the residuals of the laryngeal 
cancer did not prevent him from engaging in some form of 
substantially gainful employment.  He also testified that he 
retired from employment when he reached age 62 and became 
eligible for Social Security benefits.  

Unemployability can be found if the evidence indicates that 
service-connected disability prevents the veteran from 
following substantially gainful employment; the fact that he 
is unable to find employment, or does not seek employment 
because he has retired, is not relevant in determining 
entitlement to an extra-schedular rating based on 
unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) ("The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.").  
The evidence in this case does not indicate that the veteran 
is precluded from securing and following any form of 
substantially gainful employment due to his service-connected 
disability.  The Board finds, therefore, that remand of the 
case for referral to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

A 30 percent rating for the residuals of laryngeal cancer is 
awarded effective July 13, 2000, subject to the laws and 
regulations pertaining to the payment of monetary benefits.




	                        
____________________________________________
	Jeffrey J. Schueler
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


